Exhibit 10.44


EXECUTION COPY





EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT is made as of this 2nd day of January, 2014 (this
“Agreement”), by and between Discovery Communications, Inc., a Delaware
corporation with its principal place of business at One Discovery Place, Silver
Spring, Maryland 20910 (the “Company”) and David Zaslav (the “Executive”),
(collectively, the “Parties”).


WHEREAS, the Company desires to employ the Executive as President and Chief
Executive Officer (“CEO”), and the Parties desire to enter into this Agreement
to secure the Executive’s employment during the term hereof, on the terms and
conditions set forth herein.


NOW, THEREFORE, the Parties agree as follows:


1.    Title. The Company hereby employs the Executive, and the Executive agrees
to serve the Company as President and CEO, on the terms and conditions
hereinafter set forth, headquartered principally in the Company’s New York, New
York offices (although it is anticipated that he will, from time to time,
consistent with the Company’s business needs, work from the Company’s Silver
Spring, Maryland offices).


2.    Employment Term and Location. The Executive’s employment by the Company
pursuant to this Agreement will commence on January 2, 2014 (the “Effective
Date”), and will continue through December 31, 2019, unless sooner terminated
pursuant to Paragraph 10 hereof (the “Term of Employment”). References to the
“expiration of the Term of Employment” shall refer to the expiration of the Term
of Employment on December 31, 2019.


3.    Duties. The Executive shall report directly and solely to the Board of
Directors of the Company (the “Board”). The Executive shall have all of the
power, authority and responsibilities customarily attendant to the position of
President and CEO, including the supervision and responsibility for all
operations and management of the Company and its subsidiaries (the “Company
Entities”). The Executive shall be the most senior executive having management
responsibilities for the assets and day-to-day operations of the Company. During
the Term of Employment, the Board shall not give another employee of the Company
a title which includes the word “chairman,” except for the existing Chairman of
the Company. The Executive shall work under the direction and control of the
Board. The Executive agrees to render his services under this Agreement loyally
and faithfully, to the best of his abilities and in substantial conformance with
all laws, rules and Company policies. The Executive shall be subject to all of
the Company’s policies, including conflicts of interest.


4.    Compensation.


(a) Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”), to be paid on the same payroll cycle as other U.S.-based executive
officers of the Company (which shall be not less than bi-monthly), at an annual
rate of Three Million Dollars ($3,000,000).






--------------------------------------------------------------------------------

        
EXECUTION COPY





(b) Signing Bonus. Within the first 90 days of 2014, the Executive shall be
awarded 224,845 performance Restricted Stock Units (“PRSU’s”) under the terms of
the Company’s 2013 Incentive Plan (As Amended and Restated) (the “Incentive
Plan”) and references to the Incentive Plan shall include the predecessor 2005
Incentive Plan applicable to previously granted awards). The PRSUs shall be
earned (if and to the extent) the Executive meets the performance metrics for
calendar year 2014, as determined by the Compensation Committee of the Board
(“Compensation Committee”) in consultation with the Executive, in accordance
with the terms of the implementing award agreement (which shall be consistent
with the terms of this Agreement), provided the Executive is still employed by
the Company as of December 31, 2014 or has been terminated other than for Cause
or for Good Reason, pursuant to subparagraph 10(c) below. The Compensation
Committee shall complete its review of the performance relative to the
pre-determined metrics within thirty (30) days of the delivery of the audited
financial statements of the Company for 2014 and determine the extent to which
the pre-determined metrics have been achieved. The full tranche of PRSUs shall
be earned only upon full (100%) achievement of the target for each
pre-determined metric. If the Executive’s performance relative to the targets is
less than 80% of such targets, then no portion of the tranche will be earned;
and if the Executive’s performance relative to the targets is between 80% and
100%, then the amount of the tranche earned shall be pro-rated from 0% to 100%,
consistent with the pro-ration applied for other senior executives awarded PRSUs
under the Incentive Plan. To the extent the Executive earns all or any portion
of a these PRSUs, the earned PRSUs shall be paid to the Executive as follows:
(i) 50% in 2015, (ii) 25% in 2016, and (iii) 25% in 2017 (payable as soon as
practicable after the beginning of such year), in each case assuming that the
Executive has not elected to defer the receipt of shares in a manner consistent
with Section 409A of the Internal Revenue Code (“IRC 409A”) and the parameters
established by the Compensation Committee. The Executive has agreed to defer the
receipt of or hold at least 60% of the PRSUs in accordance with the “PRSU
Holding Requirement” described in subparagraph 4(e)(iv). The Executive shall
have the right to pay taxes on the stock-settled portion of the PRSUs by
reducing the number of shares delivered to satisfy the elected withholding
(including withholding up to his estimated marginal tax rate, even though it
exceeds the minimum withholding requirements). (For purposes of this Agreement,
references to “taxes” shall include federal, state and local income and payroll
taxes, unless the reference specifies otherwise.)


(c) Annual Bonus. For each full calendar year for which the Executive is
employed by the Company (or as otherwise specifically provided in Paragraph 10
following termination of employment), beginning 2014, the Executive will be
eligible to earn an “Annual Bonus,” provided the Executive remains employed
under this Agreement throughout the calendar year (or as otherwise specifically
provided in Paragraph 10 following termination of employment). The Executive’s
“Target” Annual Bonus for each calendar year commencing in 2014 and thereafter
shall be an amount equal to:
2014 -- $6,600,000
2015 -- $7,200,000
2016 -- $7,800,000
2017 -- $8,400,000
2018 -- $9,000,000



2





--------------------------------------------------------------------------------

        
EXECUTION COPY





2019 -- $9,000,000


No portion of the Annual Bonus shall be guaranteed. The Annual Bonus shall be
paid as a “Cash Award” under the terms of the Incentive Plan so it may qualify
as “performance-based compensation” under Section 162(m) of the Internal Revenue
Code.


The amount of the Annual Bonus will depend upon the achievement of quantitative
and qualitative objectives with one-half the Target Annual Bonus subject to
achievement of quantitative objectives and one-half of the Annual Bonus subject
to the achievement of qualitative objectives. The quantitative and qualitative
objectives will be established each year by the Compensation Committee in
consultation with the Executive during the first ninety (90) days of each
calendar year. The review of performance relative to the quantitative objectives
for each year shall be completed within thirty (30) days of the delivery of the
audited financial statements of the Company for such year. The review of
performance relative to qualitative objectives shall be completed by the end of
March following such year, and achievement of the qualitative objectives will be
determined by the Compensation Committee after consultation with the Board.


With respect to the quantitative objectives, the Compensation Committee shall
determine the type of objectives (e.g., annual revenue, operating income and
cash flow objectives), the relative weight to be given to each type of objective
(e.g., 33% each), and the numerical performance targets for each objective. The
full Target Annual Bonus attributable to the quantitative objectives (i.e., 50%
of the Target Annual Bonus) shall be earned only upon full (100%) achievement of
each quantitative component; if the Executive’s performance relative to the
quantitative performance targets is less than 80% of such targets, then no
quantitative portion of the Target Annual Bonus will be earned; and if the
Executive’s performance relative to the quantitative performance targets is
between 80% and 100% of such targets, then the amount of the Target Annual Bonus
earned with respect to that quantitative component shall be pro-rated from 0% to
100%. By way of example, in 2014, the Target Annual Bonus is $6,600,000, and
one-half of such Target Annual Bonus ($3,300,000) is contingent upon meeting
quantitative objectives; if there are two quantitative performance objectives
and the Company achieves 95% of such objectives, then the Executive will have
earned 75% of the quantitative portion of the Target Annual Bonus, or
$2,475,000.


In the event the Company restates its financial statements for any year after
having paid an Annual Bonus for such year, then the Compensation Committee shall
recalculate the quantitative portion of the Executive’s Annual Bonus for such
year, based upon the restated financial statements, and (x) if the Company
previously underpaid the quantitative portion of the Annual Bonus for such year,
the Company shall promptly pay to the Executive (without interest) any
additional Annual Bonus he was due for such year, and (y) if the Company
previously overpaid the Annual Bonus for such year, the Executive shall promptly
repay to the Company (without interest) the amount of the excess quantitative
portion of Annual Bonus previously paid for such year; provided that, in the
event the Party required to make a payment under this sentence is entitled to
receive future payments from the Party entitled to receive payment under this
sentence, then the Party required to make the payment under this sentence may
reduce the



3





--------------------------------------------------------------------------------

        
EXECUTION COPY





payment due under this sentence by the present value of the future payments to
be received from the other Party.


For purposes of IRC 409A, (i) the Annual Bonus shall be paid in the calendar
year following the year of performance, in accordance with past practice, but in
no event later than December 31st of such following year, and (ii) in the event
the adjustment mechanism in the preceding sentence is applicable to an Annual
Bonus (because the Company restates its financial statements), the Party
required to make a payment under such provision may not use the present value of
future payments of “deferred compensation” (as defined under IRC 409A) to reduce
the payment due under such provision.


(d) Unit Appreciation and Special CS-SAR Awards. (i) Prior DAP/Special CS-SAR
Awards. The Executive was awarded under the terms of the Company’s Discovery
Appreciation Plan (the “DAP”) Four Million (4,000,000) “Appreciation Units” (as
defined in the DAP). The Executive’s rights with respect to the Appreciation
Units are set forth in the DAP (including vesting at 25% per year, pursuant to
section 4.1 of DAP), except that, notwithstanding the terms of the DAP, upon
payment of the Executive’s Appreciation Units in connection with a “Regular
Maturity Date” (as defined in the DAP) after December 31, 2011 and prior to the
Effective Date, in lieu of additional Appreciation Units, the Company awarded
the Executive special cash-settled stock appreciation rights, issued under the
Incentive Plan (with terms comparable to those in effect for the DAP, to the
extent permitted by applicable law, including the principles for valuation of
grant and payment) (“Special CS-SARs”) to replenish the number of Appreciation
Units canceled in connection with such payment (pursuant to section 3.2(a) of
DAP), provided the Executive remained an eligible “Full-Time Employee” (as
defined in the DAP) as of such date. The replenishment awards associated with
Appreciation Units and Special CS-SARs awarded prior to the date hereof shall
cease immediately prior to the Effective Date (for the avoidance of doubt, there
will not be any replenishment of any prior awards that mature on or after
January 1, 2014). The Appreciation Units and Special CS-SARs awarded to the
Executive prior to the Effective Date shall be referred to as the “Prior
CS-SARs.”


(ii)    New Special SARs. The Executive shall receive a grant of 3,702,660 stock
appreciation rights (“SARs”) in 2014 under the Incentive Plan effective as of
the date this Agreement is signed. Except as specifically stated herein, such
SARs shall have terms and conditions consistent with prior Special CS-SARs,
including vesting in 4 annual installments of 25%, and the strike price and
appreciated value on exercise each determined using the average closing price of
the Company’s Series A common stock on the 10 days preceding and including the
grant date (or exercise date) and 10 days following the grant date (or exercise
date) (as applicable), respectively, pursuant to the implementing award
agreement (which shall be consistent with the terms of this Agreement) (“Special
SARs”). The Executive’s right, upon payment of his Special SARs in connection
with a “Scheduled Payment Date” (as defined in the applicable award agreement)
to receive an additional grant of SARs to replenish the number of Special SARs
canceled in connection with such payment shall cease to apply to any Scheduled
Payment Dates occurring after the earlier of (1) the date the Executive is no
longer a Full-Time Employee or (2) December 31, 2018 (provided that the
foregoing shall not affect the Executive’s right to receive the “Phantom
CS-SARs,” as defined in subparagraph 10(c)). Each



4





--------------------------------------------------------------------------------

        
EXECUTION COPY





grant of Special SARs (including the replenishment awards related to such
Special SARs) will payout the appreciation in a combination of 25% Series A
common stock and 75% cash. The Executive shall have the right to pay taxes on
the stock-settled portion of the Special SARs by reducing the number of shares
delivered to satisfy the elected withholding (including withholding up to his
estimated marginal tax rate, even though it exceeds the minimum withholding
requirements). The Executive agrees, within 18 months of the date the
cash-settled portion of the Special SAR is paid, to use 35% of the net after-tax
proceeds therefrom to invest in the Company’s stock, unless there is a prior
Separation From Service or Change in Control. The Executive agrees to use
reasonable efforts to hold the net shares he receives from the stock-settled
portion of the Special SARs (calculated as net of the minimum withholding
requirements) as well as the shares he acquires using 35% of the net after-tax
proceeds from the cash-settled portion of the Special SARs for the Term of
Employment (unless there is a prior Separation From Service or Change in
Control), provided that he may liquidate such holdings to finance a transaction
which would result in a net increase in his exposure to the Company’s equity.
The Special SARs awarded to the Executive after the Effective Date (including
any Special SARs issued in replenishment awards) shall be referred to as the
“New SARs.”


(iii)    Upon the Executive’s termination of employment without Cause or for
Good Reason, pursuant to subparagraph 10(c) below, (x) all of the Executive’s
outstanding Appreciation Units, Special CS-SARs and New SARs shall become fully
vested; and (y) if such termination occurs prior to the expiration of the Term
of Employment, then (1) one-half of the Appreciation Units from each “Grant
Effective Date” (as defined in the DAP) and one-half of the SARs (whether
Special CS-SARs or New SARs) from each replenishment (whether Prior CS-SARs or
New SARs) shall be valued as of the date of termination using the valuation
rules applicable to and set forth in the applicable award agreements and paid
within sixty (60) days following the Executive’s termination of employment, and
(2) (A) with respect to any Prior CS-SARs, one-half of the Appreciation Units
from each Grant Effective Date and one-half of the Special CS-SARs from each
replenishment shall be valued, as set forth above, as of the earlier of their
Regular Maturity Date or Scheduled Payment Date (as applicable) or the scheduled
date for expiration of the Term of Employment and paid within sixty (60) days
after such date, and (B) with respect to any New SARs, one-half of the New SARs
shall be valued using the valuation rules applicable to and set forth in the New
SARs, as set forth above, and paid as of the Scheduled Payment Date (as if the
Executive’s employment had not terminated). If the Executive has a Separation
From Service (for any reason other than death, Disability or Cause) on or after
December 31, 2019, the New SARs shall be valued, as set forth above, and paid as
of the Scheduled Payment Date(s) (as if the Executive’s employment had not
terminated).


(e) PRSU’s. (i) Prior PRSU’s. The Executive received three tranches of
performance PRSU awards, in 2010, 2011 and 2012, in the amounts of: 627,775;
523,764; and 529,077; respectively (the “Prior PRSUs”). The Prior PRSUs shall be
earned (if and to the extent) the Executive meets the performance metrics
established for a three-year performance period, as follows:


2010 Tranche: performance in 2010, 2011 and 2012;
2011 Tranche: performance in 2011, 2012 and 2013; and
2012 Tranche: performance in 2012, 2013 and 2014.



5





--------------------------------------------------------------------------------

        
EXECUTION COPY







Each tranche vests only if the performance metrics previously established for
that tranche are satisfied during the 3-year performance period. (Performance
for the 3-year period consisting of 2010, 2011 and 2012 years already has been
certified by the Compensation Committee). Performance is measured cumulatively
during the applicable 3-year performance period, so that to the extent there are
individual year targets within the 3-year performance period, the failure to
meet a target for any individual year in the 3-year performance period will not
eliminate the opportunity to earn the full tranche of PRSUs through performance
in the later year(s).


The review of performance relative to the pre-determined metrics for each 3-year
performance period shall be completed within thirty (30) days of the delivery of
the audited financial statements of the Company for the last year of such 3-year
performance period. The achievement of the pre-determined metrics will be
determined by the Compensation Committee. The full tranche of PRSUs shall be
earned only upon full (100%) achievement of the target for each pre-determined
metric. If the Executive’s performance relative to the targets is less than 80%
of such targets, then no portion of the tranche will be earned; and if the
Executive’s performance relative to the targets is between 80% and 100%, then
the amount of the tranche earned shall be pro-rated from 0% to 100%, consistent
with the pro-ration applied for other senior executive employees awarded PRSUs
under the Incentive Plan.


To the extent the Executive earns all or any portion of a tranche of Prior
PRSUs, the Prior PRSUs shall be paid to the Executive as follows:


(A) 60% of the earned Prior PRSUs shall be paid in the calendar year immediately
following the last calendar year of the 3-year performance period, as soon as
practicable following the Board’s determination of performance for such 3-year
performance period; and


(B) the remaining 40% of the earned Prior PRSUs shall be paid as follows:


(I) if the Executive has not had a Separation From Service on or before February
1, 2015, then in equal numbers of shares (of one-third each), in 2015, 2016 and
2017 (payable as soon as practicable after the beginning of such year); or


(II) otherwise, in equal numbers of shares (of one-half each), in 2015 and 2016
(payable as soon as practicable after the beginning of such year).


(ii) New PRSU’s. During the Term of Employment, the Executive shall be awarded
PRSU’s under the terms of the Incentive Plan and the implementing award
agreements in each of the following calendar years: 2014, 2015, 2016, 2017 and
2018, conditioned upon the Executive being employed by the Company on the
applicable grant date therefore (“New PRSUs”). The number of PRSUs to be awarded
to the Executive in 2014 and 2015, shall be 910,000 and 179,876, respectively.
The number of PRSUs to be awarded to the Executive in each of 2016, 2017, and
2018 shall be determined by dividing $15,000,000 by the closing price of the
Company’s Series A common stock on the last business day prior to the grant
date. In each case, the number of PRSUs shall be adjusted in accordance with the
terms of the Incentive Plan for



6





--------------------------------------------------------------------------------

        
EXECUTION COPY





occurrences such as stock splits, recapitalizations, etc., in order to maintain
the expected economics of the PRSU grant provided herein.


(iii) Each tranche of New PRSUs shall be granted by the Compensation Committee
in the first ninety (90) days of the year of the award (i.e., 2014, 2015, 2016,
2017 and 2018), provided the Executive is employed by the Company on the date of
grant. The PRSUs granted to the Executive in each tranche shall be earned (if
and to the extent) the Executive meets the performance metrics established for a
two or three-year performance period, as follows:


2014 Tranche: performance in 2014, 2015 and 2016;
2015 Tranche: performance in 2015 and 2016;
2016 Tranche: performance in 2016, 2017 and 2018;
2017 Tranche: performance in 2017, 2018 and 2019; and
2018 Tranche: performance in 2018 and 2019.


The Compensation Committee shall set the performance metrics for each 2-year or
3-year performance period at the time of grant in consultation with the
Executive. The Compensation Committee shall determine the type of metrics (e.g.,
revenue, operating income and cash flow objectives), the relative weight to be
given to each metric (e.g., 33% each), and the numerical performance targets for
each metric. Each tranche will vest only if the Compensation Committee certifies
that the performance metrics are satisfied during the applicable 2-year or
3-year performance period. Performance will be measured cumulatively during the
applicable 2-year or 3-year performance period, so that to the extent there are
individual year targets within the 2-year or 3-year performance period, the
failure to meet a target for any individual year in the 2-year or 3-year
performance period will not eliminate the opportunity to earn the full tranche
of PRSUs through performance in the later year(s).


The review of performance relative to the pre-determined metrics for each 2-year
or 3-year performance period shall be completed within thirty (30) days of the
delivery of the audited financial statements of the Company for the last year of
such 2-year or 3-year performance period. The achievement of the pre-determined
metrics will be determined by the Compensation Committee. The full tranche of
PRSUs shall be earned only upon full (100%) achievement of the target for each
pre-determined metric. If the Executive’s performance relative to the targets is
less than 80% of such targets, then no portion of the tranche will be earned;
and if the Executive’s performance relative to the targets is between 80% and
100%, then the amount of the tranche earned shall be pro-rated from 0% to 100%,
consistent with the pro-ration applied for other senior executives awarded PRSUs
under the Incentive Plan.


To the extent the Executive earns all or any portion of a tranche of New PRSUs,
the PRSUs shall be paid to the Executive as follows:


(A) 50% of the earned New PRSUs shall be paid in the calendar year immediately
following the last calendar year of the applicable 2-year or 3-year performance
period, as soon as practicable following the Compensation Committee’s
determination of performance for such 2-year or 3-year performance period; and



7





--------------------------------------------------------------------------------

        
EXECUTION COPY







(B) the remaining 50% of the earned New PRSUs shall be paid: one-half as soon as
practicable after the beginning of the second calendar year following the last
calendar year of the applicable 2-year or 3-year performance period, and
one-half as soon as practicable after the beginning of the third calendar year
following the last calendar year of the applicable 2-year or 3-year performance
period;


in each case assuming that the Executive has not elected to defer the receipt of
shares in a manner consistent with IRC 409A and the parameters established by
the Compensation Committee. The Executive has agreed to defer the receipt of or
hold at least 60% of the New PRSUs in accordance with the PRSU Holding
Requirement. The Executive shall have the right to pay taxes on the
stock-settled portion of the PRSUs by reducing the number of shares delivered to
satisfy the elected withholding (including withholding up to his estimated
marginal tax rate, even though it exceeds the minimum withholding requirements).


(iv) The Executive has generally agreed to defer the receipt of, and/or hold, at
least 60% of the signing bonus PRSUs and New PRSUs (the “PRSU Holding
Requirement”).  The deferral/holding period shall run from the date the shares
would have been distributed to the Executive on the applicable regular
settlement date for such PRSUs until 2020 or beyond, or to an earlier Separation
From Service or Change in Control (the “PRSU Holding Period”). Compliance with
the PRSU Holding Requirement on any date shall be determined by multiplying 60%
by the gross number of PRSUs which would have been distributed to the Executive
as of any regular settlement date on or prior to the determination date; that
is, measured on a cumulative, gross basis.  Compliance with the PRSU Holding
Requirement shall be measured by adding:
 
(A) The gross number of such PRSU shares which the Executive has not yet
received because of his deferral election(s); plus


(B) The pre-tax equivalent number of shares (determined using the minimum
withholding rate applicable on such settlement date) which the Executive has
received on any prior (regular or deferred) settlement date for such New PRSUs
and continues to hold, provided that, for purposes of this clause (B), if the
amount withheld from a regular settlement exceeded the minimum withholding rate,
the Executive shall receive equivalent credit (determined using the same minimum
withholding rate) for the number of shares he acquired within a reasonable
period of time (not to exceed 6 months) after a regular settlement date (up to
but not exceeding the pre-tax equivalent number of shares for such settlement
date represented by the amount withheld in excess of the minimum withholding)
and continues to hold thereafter.


For example, assume the Executive has a 52% required minimum withholding rate;
if the Executive earned 100 PRSUs, he could satisfy the PRSU Holding Requirement
by: (1) deferring receipt of 60 PRSUs (i.e., 100 x 60% = 60 “gross” PRSUs), or
(2) receiving all such PRSUs and holding at least 29 shares net after taxes
[(100 x 60%) x (1 - 0.52) = 28.8 “net” shares] , or (3) deferring the receipt of
30 PRSUs and holding at least 15 shares [(100 x 60%) – 30 deferred = 30
additional gross; 30 x (1 - 0.52) = 14.4 net]. 



8





--------------------------------------------------------------------------------

        
EXECUTION COPY







Because the PRSU Holding Requirement is applied to the cumulative number of
PRSUs earned, and the required minimum withholding rates may vary from year to
year, the number of shares held from each year will be expressed as a “gross”
PRSU for purposes of determining compliance.  For example, assume the Executive
has a 52% required minimum withholding rate in Year 1.  In measuring compliance
with the PRSU Holding Requirement in future years, he will receive 1 PRSU credit
for each Year 1 PRSU he has not yet received, and he will be credited with
2.0833 (1/(1-0.52)) PRSUs for each share which he continues to hold from Year
1.  If in Year 2, the Executive had a 45% required minimum withholding rate, he
will again receive 1 PRSU credit for each Year 2 PRSU he has not yet received,
and he will be credited with 1.8181 (1/(1-0.45)) PRSUs for each share which he
continues to hold from Year 2.
 
For the avoidance of doubt, (X) the credit awarded under clauses (A) and (B)
with respect to any regular settlement date cannot exceed the pre-tax equivalent
number of shares which the Executive would have received on such settlement
date, and (Y) shares of Company stock purchased and/or held to satisfy the
holding requirements associated with the New SARs in subparagraph 4(d)(ii) shall
not be credited towards satisfying the requirements of this subparagraph, and
vice versa.
 
(v) All of the PRSUs (signing bonus, Prior PRSUs and New PRSUs) will be paid in
the form of shares of the Company’s Series A common stock (as adjusted in
accordance with the terms of the Incentive Plan for occurrences such as stock
splits, recapitalizations, etc., in order to maintain the expected economics of
the PRSU grant provided herein) registered on a Form S-8 under the Incentive
Plan. The Company has reserved (and in the future will continue to reserve)
sufficient shares under the Form S-8 to enable the Company to settle the
Executive’s PRSUs with such shares. This provision shall not require the Company
to deliver registered shares in settlement of the PRSUs if the Form S-8
registration has been suspended or otherwise is not in effect (for example,
because all of the Company’s periodic information statements have not been
timely filed). The Compensation Committee will use reasonable efforts to enable
the Executive to pay any taxes required to be withheld in respect of the settled
PRSUs either (A) by having the Company withhold from the shares delivered to the
Executive a number of shares with a fair market value equal to such taxes,
and/or (B) to the extent the Compensation Committee reasonably believes to be
appropriate for the Company’s cash flow requirements, through a contemporaneous
broker-assisted sale of shares by the Executive. 


In the event the Company’s financial statements for any year(s) during a 1-year,
2-year or 3-year performance period are restated within five (5) years following
the close of such 1-year, 2-year or 3-year performance period, then the
Compensation Committee shall re-determine whether, and the extent to which, the
pre-determined metrics for such period were achieved, based upon the restated
financial statements, and (x) if the Company previously delivered too few shares
of stock in settlement of the PRSUs for such 1-year, 2-year or 3-year period,
the Company shall promptly deliver to the Executive (without interest or other
adjustment for the passage of time) any additional shares he was due for such
1-year, 2-year or 3-year period, and (y) if the Company previously delivered too
many shares of stock in settlement of the PRSUs for such 1-year, 2-year or
3-year period, the Executive shall promptly deliver to the Company



9





--------------------------------------------------------------------------------

        
EXECUTION COPY





(without interest or other adjustment for passage of time) the excess shares he
previously was delivered for such 1-year, 2-year or 3-year period; provided
that, in the event the Party required to deliver shares under this sentence is
entitled to receive future payments (other than payments which would constitute
“deferred compensation” under IRC 409A) from the Party entitled to receive
delivery of shares under this sentence, then the Party required to make the
delivery of shares under this sentence may reduce the number of shares due under
this sentence by a number of shares which have a fair market value equal to the
present value of the future payments to be received from the other Party.
(f)    Supplemental Deferred Compensation Plan. The Company will make a
discretionary “Company Contribution” (as defined in the Discovery
Communications, LLC Supplemental Deferred Compensation Plan (the “SDCP”)) to the
SDCP, pursuant to Section 5.1 of the SDCP, in the amount of $1,500,000, in
January 2014, without regard to whether the Executive remains employed on such
contribution date (provided that no such contribution will be made if the
Executive has been previously terminated for Cause). The Executive will have the
right to elect distribution timing and method of payment of such amounts in
accordance with the terms of the SDCP and applicable law.


(g) Withholding. The Company will have the right to withhold from payments
otherwise due and owing to the Executive, an amount sufficient to satisfy any
federal, state, and/or local income and payroll taxes, any amount required to be
deducted under any employee benefit plan in which Executive participates or as
required to satisfy any valid lien or court order.


5.    Employee Benefits.


(a) Group Benefits. During the Term of Employment, the Executive shall be
eligible to participate in all employee benefit plans and arrangements sponsored
or maintained by the Company for the benefit of its senior executive group,
including, without limitation, all group insurance plans (term life, medical and
disability) and retirement plans, as long as any such plan or arrangement
remains generally applicable to its senior executive group. The Executive shall
be entitled to four (4) weeks of vacation in each calendar year of employment;
the Executive may take vacation in accordance with Company policy, consistent
with the best interests of the Company; and annual leave not taken during a
calendar year shall be carried forward and/or forfeited in accordance with
Company policy.


(b) Office. The Company will provide the Executive with office space and such
other facilities, support staff (Executive Assistant) and services suitable to
his position, adequate for the performance of his duties and reasonably
acceptable to Executive.


(c) Equipment. The Company will provide and pay all such reasonable expenses
related to Executive’s use of mobile technology during the Term of Employment,
including monthly fees for business use of a cellular telephone, a wireless
email device (e.g., a “Blackberry”), a personal digital assistant (PDA), and a
laptop computer, in each case as approved by the Company, to allow Executive to
perform his job duties outside of the Company’s offices.





10





--------------------------------------------------------------------------------

        
EXECUTION COPY





6.    Business Expenses. The Executive shall be reimbursed for all reasonable
expenses incurred by him in the discharge of his duties, including, but not
limited to, expenses for entertainment and travel, provided the Executive shall
account for and substantiate all such expenses in accordance with the Company’s
written policies for its senior executive group. Executive shall be entitled to
travel via Company aircraft, pursuant to Company policy, or first class air
transportation. The Executive or his designee shall manage and approve the
business use of Company aircraft generally consistent with past practices and
consistent with Company policy as may be in effect from time to time.


7.    Car Allowance. During the Term of Employment the Executive will receive a
car allowance of $ 1,400 per calendar month.


8.    Airplane. During the Term of Employment, in addition to the other
compensation payable under Paragraph 4 of the Employment Agreement, the
Executive shall be eligible to use the Company’s aircraft for up to 200 hours of
personal use in each calendar year, provided that (i) the Company shall pay for
the first 100 hours of use during any calendar year, and (ii) the Executive
shall reimburse the Company for personal use in excess of such first 100 hours
(up to 200 hours) at two times the actual fuel cost for the airplane (in current
conditions, estimated to be approximately $3,700/hour) in accordance with that
certain Aircraft Time Sharing Agreement by and between the Executive and
Discovery Communications, LLC as of the date hereof, as attached hereto (or as
thereafter amended in accordance with the terms thereof), and provided further
that the 200 hours for, and the first 100 hours for, 2014 shall be reduced by
the personal use from December 23, 2013 through December 31, 2013 (which number
is determinable but not known as of the date hereof), which such use shall be
paid by the Company. If the Company requests that a family member or guest
accompany the Executive on a business trip such use shall not be considered
personal use, and to the extent the Company imputes income to the Executive for
such family member or guest travel, the Company may, consistent with company
policy, pay the Executive a lump sum “gross-up” payment sufficient to make the
Executive whole for the amount of federal, state and local income and payroll
taxes due on such imputed income as well as the federal, state and local income
and payroll taxes with respect to such gross-up payment.


9.    Freedom to Contract. The Executive agrees to hold the Company harmless
from any and all liability arising out of any prior contractual obligations
entered into by the Executive with another employer. The Executive represents
and warrants that he has not made and, during the Term of Employment, will not
make any contractual or other commitments that would conflict with or prevent
his performance of any portion of this Agreement or conflict with the full
enjoyment by the Company of the rights herein granted.


10.    Termination. Notwithstanding the provisions of Paragraph 2 of this
Agreement, the Executive’s employment under this Agreement and the Term of
Employment hereunder shall terminate on the earliest of the following dates:


(a) Death. Upon the date of the Executive’s death. In such event, the Company
shall pay to the Executive’s legal representatives or named beneficiaries (as
the Executive may designate



11





--------------------------------------------------------------------------------

        
EXECUTION COPY





from time to time in a writing delivered to the Company): (i) the Executive’s
accrued but unpaid Base Salary through the date of termination, plus (ii) any
Annual Bonus for a completed year which was earned (including any guaranteed
Annual Bonus) but not paid as of the date of termination; plus (iii) any accrued
but unused vacation leave pay as of the date of termination; plus (iv) any
accrued vested benefits under the Company’s employee welfare and tax-qualified
retirement plans, in accordance with the terms of those plans; plus (v)
reimbursement of any business expenses in accordance with Paragraph 6 hereof
((i), (ii), (iii), (iv) and (v) hereinafter, the “Accrued Benefits”). In
addition, the Company shall pay (x) an amount equal to a fraction of the Annual
Bonus the Executive would have received for the calendar year of the Executive’s
death , where the numerator of the fraction is the number of calendar days the
Executive was actively employed during the calendar year and the denominator of
the fraction is 365, which amount shall be payable at the time the Company
normally pays the Annual Bonus; plus (y) the Executive’s family may elect to (1)
continue to receive coverage under the Company’s group health benefits plan to
the extent permitted by, and under the terms of, such plan and to the extent
such benefits continue to be provided to the survivors of Company executives at
Executive’s level in the Company generally, or (2) receive COBRA continuation of
the group health benefits previously provided to the Executive’s family pursuant
to Paragraph 5 (provided his family timely elects such COBRA coverage) in which
case the Company shall pay the premiums for such COBRA coverage up to the
maximum COBRA period, provided that if the Company determines that the provision
of continued group health coverage at the Company’s expense may result in
Federal taxation of the benefit provided thereunder to Executive’s family (e.g.,
because such benefits are provided by a self-insured basis by the Company), or
in other penalties applied to the Company, then the family shall be obligated to
pay the full monthly premium for such coverage and, in such event, the Company
shall pay Executive’s surviving spouse, in a lump sum (or, if such lump sum
would violate IRC 409A, in monthly installments), an amount equivalent to the
monthly premium for COBRA coverage for the remaining balance of the maximum
COBRA period; plus (z) the vested DAP benefits pursuant to section 7.2 of the
DAP and the granted Special CS-SARs and granted New SARs pursuant to the terms
of their award agreements, including the payment of the Special CS-SARs and New
SARs in a single lump sum no later than the regular Company payroll date that is
closest in time to the date that is 60 days following the date of death. If the
Executive dies during the Term of Employment and prior to the last day of the
performance period for any tranche of PRSUs, then the Executive shall be
entitled to a pro-rata portion of such tranche of PRSUs, based upon actual
performance through the date of death, provided that (1) the maximum number of
PRSUs in each tranche which may be earned is limited to (A) 1 divided by the
number of years in the tranche’s performance period, multiplied by (B) the
number of full or partial years completed for the performance period (for
example, if a tranche of PRSUs has a 3-year performance period, and the
Executive dies during the second year of such performance period, the pro-rated
vesting cannot exceed 2/3 of such tranche of PRSUs). The achievement of the
pre-determined metrics for the PRSUs will be determined by the Compensation
Committee following receipt of the Company financial statements for the quarter
which included the date of death and will be distributed to the Executive’s
designated beneficiary (or estate, if there is no designated beneficiary or the
designated beneficiary did not survive the Executive) in a lump sum; if the
Executive died during the first two quarters of a calendar year, the earned
PRSUs will be paid no later than the end of such calendar year, and if the
Executive died during the last two quarters of a calendar year, the



12





--------------------------------------------------------------------------------

        
EXECUTION COPY





earned PRSUs will be paid in the following calendar year. If the Executive dies
prior to the grant date (within the first ninety (90) days of the applicable
performance period before the performance metrics for such performance period
have been established) then there will be no grant of such tranche (and no
pro-rated vesting for such tranche).


(b) Cause. Upon the date specified in a written notice from the Board
terminating the Executive’s employment for “Cause.” In such event, the Company
shall pay to the Executive the Accrued Benefits, and all other benefits or
payments due or owing the Executive shall be forfeited.


The Company shall have “Cause” as a result of the Executive’s:
(i) Willful malfeasance by the Executive in connection with his employment,
including embezzlement, misappropriation of funds, property or corporate
opportunity or material breach of this Agreement, as determined by the Board
after investigation, notice to Executive of the charge and provision to the
Executive of an opportunity to respond;


(ii) If the Executive commits any act or becomes involved in any situation or
occurrence involving moral turpitude, which is materially damaging to the
business or reputation of the Company;


(iii) If the Executive is convicted of, or pleads guilty or nolo contendre to,
fails to defend against, or is indicted for a felony or a crime involving moral
turpitude; or


(iv) If the Executive repeatedly or continuously refuses to perform his duties
hereunder or to follow the lawful directions of the Board (provided such
directions do not include meeting any specific financial performance metrics).


The Executive’s employment shall not be terminated for Cause under this
subparagraph (b) unless the Company notifies the Executive in writing of its
intention to terminate his employment for Cause, describes with reasonably
specificity the circumstances giving rise thereto, and (provided the Board
believes such circumstances are susceptible of being cured by the Executive)
provides the Executive a period of at least ten (10) business days to cure, and
the Executive has failed to effect such a cure within such period. The Board, in
its reasonable discretion, exercised in good faith, shall determine whether the
Executive has cured the circumstances giving rise to Cause.


(c) Other Than for Cause or for Good Reason. Upon the date specified in a
written notice (i) from the Board terminating the Executive’s employment for any
reason other than for Cause, the Executive’s death, the Executive’s
“Disability,” or the expiration of the Term of Employment (and in the event no
date is specified in the notice, the termination shall be effective upon the
date on which the notice is delivered to the Executive); or (ii) from the
Executive terminating his employment for “Good Reason.” In such event, the
Company shall pay to the Executive: (u) the Accrued Benefits; plus (v) an amount
equal to a fraction of the Annual Bonus the Executive would have received for
the calendar year of the termination, where the numerator of the fraction is the
number of calendar days the Executive was employed during the calendar year and
the



13





--------------------------------------------------------------------------------

        
EXECUTION COPY





denominator of the fraction is 365, which amount shall be payable at the time
the Company normally pays the Annual Bonus and subject to achievement of the
applicable performance metric; (w) an amount equal to one-twelfth (1/12) of the
average annualized Base Salary the Executive was earning in the calendar year of
the termination and the immediately preceding calendar year, multiplied by the
applicable number of months in the Severance Period, which amount shall be paid
in substantially equal payments over the course of the Severance Period in
accordance with the Company’s normal payroll practices during such period; plus
(x) an amount equal to one-twelfth (1/12) of the average Annual Bonus paid to
the Executive for the immediately preceding two years, multiplied by the number
of months in the Severance Period, which amount shall be paid in substantially
equal payments over the course of the Severance Period in accordance with the
Company’s normal payroll practices during such period; plus (y) accelerated
vesting and payment of Executive’s Appreciation Units under the DAP and the
granted but unvested Special CS-SARs and granted but unvested New SARs in
accordance with Paragraph 4(d)(iii) hereof; plus (z) the Executive and his
dependents may elect to (1) continue to receive coverage under the Company’s
group health benefits plan to the extent permitted by, and under the terms of,
such plan and to the extent such benefits continue to be provided to the former
executives of the Company generally, or (2) receive COBRA continuation of the
group health benefits previously provided to the Executive and his family
pursuant to Paragraph 5 (provided Executive timely elects such COBRA coverage)
in which case the Company shall pay the premiums for such COBRA coverage up to
the maximum applicable COBRA period, provided that if the Company determines
that the provision of continued group health coverage at the Company’s expense
may result in Federal taxation of the benefit provided thereunder to Executive
or his family (e.g., because such benefits are provided by a self-insured basis
by the Company) or in other penalties applied to the Company, then the Executive
shall be obligated to pay the full monthly premium for such coverage and, in
such event, the Company shall pay the Executive, in a lump sum (or, if such lump
sum would violate IRC 409A, in monthly installments), an amount equivalent to
the monthly premium for COBRA coverage for the remaining balance of the maximum
COBRA period (provided, that the Company shall cease to pay such COBRA premiums
at such time that Executive obtains new employment and is eligible for health
insurance benefits from the new employer or COBRA rights otherwise expire) ((u),
(v), (w), (x) (y) and (z) hereinafter, the “Severance Benefits”). For the
purposes of this Agreement, the “Severance Period” shall be a period of
twenty-four (24) months commencing on the termination of the Executive’s
employment.
    
If the Executive’s employment is terminated by the Executive for Good Reason or
by the Company other than for Cause the Executive shall continue to earn each of
the outstanding PRSUs, if and to the extent the performance metrics are
satisfied during the applicable performance period, based upon actual
performance through the end of the applicable performance period, as certified
by the Compensation Committee, as if the Executive’s employment had not
terminated. The PRSUs shall be paid at the same time as if the Executive
continued to be employed by the Company. If such termination is prior to the
grant date (within the first ninety (90) days of the applicable performance
period before the performance metrics for such performance period have been
established) then there will be no grant of such tranche (and no PRSUs for such
tranche may be earned), provided further that if such termination is prior to
the grant date for: (A) the 2015 tranche of New PRSUs, then the Company shall
pay the



14





--------------------------------------------------------------------------------

        
EXECUTION COPY





Executive as additional Severance Benefits $61,000,000, to be paid to the
Executive in one installment of $16,000,000 in 2015 plus three equal
installments of $15,000,000 in each of 2016, 2017 and 2018, with each
installment paid during the first 90 days of such calendar year, or (B) the 2016
tranche of New PRSUs (but after the grant date for the 2015 tranche of New
PRSUs), then the Company shall pay the Executive as additional Severance
Benefits $45,000,000, to be paid to the Executive in three equal installments,
with each installment paid during the first 90 days of 2016, 2017 and 2018, or
(C) the 2017 tranche of New PRSUs (but after the grant date for the 2016 tranche
of New PRSUs), then the Company shall pay the Executive as additional Severance
Benefits $30,000,000, to be paid to the Executive in two equal installments,
with each installment paid during the first 90 days of 2017 and 2018, or (D) the
2018 tranche of New PRSUs, (but after the grant date for the 2017 tranche of New
PRSUs), then the Company shall pay the Executive as additional Severance
Benefits $15,000,000, to be paid to the Executive during the first 90 days of
2018 (any such payments subject to the applicable withholding).
If the Executive’s employment is terminated by the Executive for Good Reason or
by the Company other than for Cause prior to the Executive receiving all of the
replenishment awards associated with the 2014 New SAR award (such awards to be
received in 2015, 2016, 2017 and 2018), such future New SAR awards will not be
issued (“Ungranted SARs”); however, on each date in the future when the
Executive would have received a payment in settlement of such Ungranted SAR (had
such Ungranted SARs in fact been granted), the Company shall pay to the
Executive a cash payment equal in amount to the payment the Executive would have
received had he continued to receive such Ungranted SARs, with such amount
payable at the same time as the Executive would have received payments under
such Ungranted SARs, as if the Executive’s employment had not terminated
(“Phantom CS-SARs”).  In the event the Company does not have any publicly traded
stock, or as a result of a Change in Control the publicly traded stock price
does not (in the reasonable determination of the Board) accurately reflect the
value of the business managed by the Executive, then the “strike price” and
“appreciated value on exercise” of such Phantom CS-SARs shall be determined
assuming a 7% annual rate of growth (compounded annually), commencing from the
date 10 days prior the last business day the Company had publicly traded stock,
or the date 10 days prior to such Change in Control (as a result of which the
Board determined the publicly traded stock price does not accurately reflect the
value of the business managed by the Executive), as applicable, in each case
with such value determined using the average closing price on the 10 days
preceding and including such date and the 10 days following such date.


The Executive shall have “Good Reason” as a result of the Company’s:


(1) reduction of Executive’s Base Salary;
(2) material reduction in the amount of the Annual Bonus which Executive is
eligible to earn;
(3) relocation of Executive’s primary office at the Company to a facility or
location that is more than forty (40) miles away from Executive’s primary office
location immediately prior to such relocation and is further away from
Executive’s residence, provided that requiring the Executive to spend such time
in Silver Spring, Maryland as the Board believes is reasonably necessary or
appropriate for the Company’s business shall not constitute Good Reason;



15





--------------------------------------------------------------------------------

        
EXECUTION COPY





(4) material reduction of Executive’s duties; or
(5) material breach of this Agreement.


The Executive’s employment shall not be terminated for Good Reason under this
subparagraph (c) unless the Executive notifies the Board in writing, within 90
days of the event or last event giving rise to the alleged Good Reason, of his
intention to terminate his employment for Good Reason, describes with reasonably
specificity the circumstances giving rise thereto, and (provided such
circumstances are susceptible of being cured by the Company) provides the
Company a period of at least ten (10) business days to cure, and the Company has
failed to effect such a cure within such period and the Executive then resigns
within ten (10) business days following the end of the cure period.


(d) Disability. Upon the date specified in a written notice from the Board of
Directors terminating the Executive’s employment for “Disability.” In the event
of the Executive’s Disability, the Company shall pay to the Executive (i) the
Accrued Benefits; plus (ii) an amount equal to a fraction of the Annual Bonus
the Executive would have received for the calendar year of the Executive’s
Disability, where the numerator of the fraction is the number of calendar days
the Executive was actively employed during the calendar year and the denominator
of the fraction is 365, which amount shall be payable at the time the Company
normally pays the Annual Bonus; plus (iii) the Executive and his dependents may
elect to (1) continue to receive coverage under the Company’s group health
benefits plan to the extent permitted by, and under the terms of, such plan and
to the extent such benefits continue to be provided to the former executives of
the Company generally, or (2) receive COBRA continuation of the group health
benefits previously provided to the Executive and his family pursuant to
Paragraph 5 (provided Executive timely elects such COBRA coverage) in which case
the Company shall pay the premiums for such COBRA coverage up to the maximum
applicable COBRA period, provided that if the Company determines that the
provision of continued group health coverage at the Company’s expense may result
in Federal taxation of the benefit provided thereunder to Executive or his
family (e.g., because such benefits are provided by a self-insured basis by the
Company) or in other penalties applied to the Company, then the Executive shall
be obligated to pay the full monthly premium for such coverage and, in such
event, the Company shall pay the Executive, in a lump sum (or if such lump sum
would violate IRC 409A in monthly installments), an amount equivalent to the
monthly premium for COBRA coverage for the remaining balance of the maximum
COBRA period (provided, that the Company shall cease to pay such COBRA premiums
at such time that Executive obtains new employment and is eligible for health
insurance benefits from the new employer); plus (iv) the vested DAP benefits
pursuant to section 7.2 of the DAP and the granted Special CS-SARs and granted
New SARs pursuant to the terms of their award agreements including the payment
of the Special CS-SARs and New SARs in a single lump sum no later than the
regular Company payroll date that is closest in time to the date that is 60 days
following the date the Executive has a Separation From Service as a result of
such Disability. If the Executive’s employment is terminated as a result of
Disability prior to the last day of the performance period for any tranche of
PRSUs, then the Executive shall be entitled to a pro-rata portion of such
tranche of PRSUs, based upon actual performance through the date of termination,
provided that (1) the maximum number of PRSUs in each tranche which may be
earned is limited to (A) 1 divided by the number of years in the tranche’s



16





--------------------------------------------------------------------------------

        
EXECUTION COPY





performance period, multiplied by (B) the number of full or partial years
completed for the performance period (for example, if a tranche of PRSUs has a
3-year performance period, and the Executive is terminated as a result of his
Disability during the second year of such performance period, the pro-rated
vesting cannot exceed 2/3 of such tranche of PRSUs). The achievement of the
pre-determined metrics for the PRSUs will be determined by the Compensation
Committee following receipt of the Company financial statements for the year
which included the date of termination, and the earned PRSUs shall be paid at
the same time as if the Executive continued to be employed by the Company. If
such termination is prior to the grant date (within the first ninety (90) days
of the applicable performance period before the performance metrics for such
performance period have been established) then there will be no grant of such
tranche (and no pro-rata vesting for such tranche).


For purposes of this Agreement, the Executive shall be deemed to have a
“Disability” if the Executive is unable to perform substantially all of his
duties under this Agreement in the normal and regular manner due to mental or
physical illness or injury, and has been unable so to perform for one hundred
fifty (150) days or more during the twelve (12) consecutive months then ending.
The determination of Executive’s Disability shall be made by the Board. The
Executive shall cooperate fully with any physician or health care professional
(the “Doctor”) chosen by the Board, in its sole discretion, to review
Executive’s medical condition. The Executive shall cooperate with the Doctor by,
among other things, executing any necessary releases to grant the Doctor full
access to any and all of the Executive’s medical records, authorizing or
requiring physicians and other healthcare professionals who have treated or
dealt with the Executive to consult with the Doctor and submitting to such
physical examinations or testing as may be requested by the Doctor. The
Executive shall be deemed to have a Disability if he is receiving disability
benefits under the long term disability plan sponsored by the Company.


(e) Quit. Upon the date the Executive retires, resigns or otherwise terminates
his employment with the Company other than with Good Reason or on account of
Executive’s death. If the Executive so voluntarily terminates his employment
with the Company prior to December 31, 2019, it shall be considered a material
breach of this Agreement (unless such termination is within the 30 day window
following the first anniversary of a Change in Control, as contemplated by
subparagraph 10(g)). In the event of the Executive’s quit, the Company shall pay
to the Executive the Accrued Benefits, and all other benefits or payments due or
owing the Executive shall be forfeited.


(f) Term. Upon the expiration of the Term of Employment. In the event of the
termination of the Executive’s employment upon the expiration of the Term of
Employment, the Company shall pay to the Executive (w) the Accrued Benefits;
plus (x) the Executive and his dependents may elect to (1) continue to receive
coverage under the Company’s group health benefits plan to the extent permitted
by, and under the terms of, such plan and to the extent such benefits continue
to be provided to the former executives of the Company generally, or (2) receive
COBRA continuation of the group health benefits previously provided to the
Executive and his family pursuant to Paragraph 5 (provided Executive timely
elects such COBRA coverage) in which case the Company shall pay the premiums for
such COBRA coverage up to the maximum applicable COBRA period, provided that if
the Company determines that the



17





--------------------------------------------------------------------------------

        
EXECUTION COPY





provision of continued group health coverage at the Company’s expense may result
in Federal taxation of the benefit provided thereunder to Executive or his
family (e.g., because such benefits are provided by a self-insured basis by the
Company) or in other penalties applied to the Company, then the Executive shall
be obligated to pay the full monthly premium for such coverage and, in such
event, the Company shall pay the Executive, in a lump sum (or if such lump sum
would violate IRC 409A in monthly installments), an amount equivalent to the
monthly premium for COBRA coverage for the remaining balance of the maximum
COBRA period (provided, that the Company shall cease to pay such COBRA premiums
at such time that Executive obtains new employment and is eligible for health
insurance benefits from the new employer or COBRA rights otherwise expire); plus
(y) the vested DAP benefits pursuant to section 7.2 of the DAP and the granted
Special CS-SARs and granted New SARs pursuant to the terms of their award
agreements, including payment of such Special CS-SARs and New SARs on the
Scheduled Payment Date(s), as if the Executive’s employment had not terminated;
plus (z) an amount equal to two times the sum of (1) the average annualized Base
Salary the Executive was earning in the calendar year of the termination and the
immediately preceding calendar year, plus (2) the average of the Annual Bonus
paid to the Executive for the immediately preceding two years, which amount
shall be paid in substantially equal payments over the course of the twenty-four
(24) months immediately following his Separation From Service after the
expiration of the Term of Employment, in accordance with the Company’s normal
payroll practices during such period. It is the intent of the Parties that the
deferred compensation under this subparagraph will not be due or paid if the
Executive is entitled to receive Severance Benefits under Paragraph 10(c) or
10(g). The Executive shall continue to earn each of the outstanding PRSUs, if
and to the extent the performance metrics are satisfied during the applicable
performance period, based upon actual performance through the end of the
applicable performance period, as certified by the Compensation Committee, as if
the Executive’s employment had not terminated. The PRSUs shall be paid at the
same time as if the Executive continued to be employed by the Company.


(g) Change in Control. If the Executive remains employed by the Company (or its
successor) for 12 months following a Change in Control, then the outstanding
PRSUs (for which the performance period has not expired) and the granted and
unvested New SARs will become fully vested as of the first anniversary of the
Change in Control and the PRSUs shall be earned regardless of actual
performance. In the event the Executive’s employment is terminated (i) other
than for Cause or for Good Reason (pursuant to subparagraph 10(c)) within
thirteen (13) months following a Change in Control, or (ii) voluntarily by the
Executive within the 30 calendar days commencing on the first anniversary of a
Change in Control, then the Executive shall be treated as if his employment was
terminated pursuant to subparagraph 10(c) except that (A) the Severance Period
(under subparagraph 10(c)) shall be the lesser of: (1) thirty-six (36) months;
or (2) the number of full calendar months remaining until the expiration of the
Term of Employment; provided that in no event shall the Severance Period be less
than the Severance Period determined under subparagraph 10(c) without regard to
this subparagraph 10(g); and (B) the outstanding PRSUs (for which the
performance period has not expired) and the granted and unvested New SARs will
become fully vested as of the first anniversary of the Change in Control and the
PRSUs shall be earned regardless of actual performance.





18





--------------------------------------------------------------------------------

        
EXECUTION COPY





For the purposes of this Agreement, “Change in Control” shall mean (A) the
merger, consolidation or reorganization of the Company with any other company
(or the issuance by the Company of its voting securities as consideration in a
merger, consolidation or reorganization of a subsidiary with any other company)
other than such a merger, consolidation or reorganization which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the other entity) at least 50% of the combined voting
power of the voting securities of the Company or such other entity outstanding
immediately after such merger, consolidation or reorganization, provided that
either (i) Advance/Newhouse Programming Partnership (individually and with its
affiliates) continues to be entitled to exercise its special class voting rights
described in Article IV, Section C 5(c) of the Company’s Certificate of
Incorporation (as in effect on the date hereof) or the equivalent thereof (the
“Preferred A Blocking Rights”) and Robert Miron or Steven Miron is a member of
the surviving company’s board (or Steven Newhouse has board observation rights),
or (ii) John C. Malone (individually and with his respective affiliates) or his
heirs shall beneficially own more than twenty percent (20%) of the voting power
represented by the outstanding “Voting Securities” (as defined in the Company’s
Certificate of Incorporation) of the Company (such that Mr. Malone or his heirs
effectively may block any action requiring a supermajority vote under Article
VII of Company’s Certificate of Incorporation as in effect on the date hereof)
or the equivalent thereof (the “Common B Blocking Rights”); (B) the consummation
by the Company of a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than any such sale or disposition to an entity for which
either (i) Advance/Newhouse Programming Partnership (individually and with its
affiliates) continues to be entitled to exercise its Preferred A Blocking Rights
and Robert Miron or Steven Miron is a member of the surviving company’s board
(or Steven Newhouse has board observation rights), or (ii) Mr. Malone
(individually and with his affiliates) or his heirs continues to be entitled to
exercise his Common B Blocking Rights; or (C) any sale, transfer or issuance of
voting securities of the Company (including any series of related transactions)
as a result of which neither Advance/Newhouse Programming Partnership
(individually and with its affiliates) continues to be entitled to exercise its
Preferred A Blocking Rights nor Mr. Malone (individually and with his
affiliates) or his heirs continues to be entitled to exercise his Common B
Blocking Rights. Notwithstanding the foregoing, a Change in Control will not
accelerate the payment of any “deferred compensation” (as defined under IRC
409A) unless the Change in Control also qualifies as a change in control under
Treasury Regulation 1.409A-3(i)(5).


Following the termination of the Term of Employment and the Executive’s
employment under this Agreement, the Company will have no further liability to
the Executive hereunder and no further payments will be made to him, except as
provided in subparagraphs (a) through (g) above. On or following the date of
termination of the Executive’s employment pursuant to subparagraph (c), (d) or
(g) above, in consideration of the payments to be made to the Executive pursuant
to such subparagraph and as a condition to the payment thereof, the Executive
agrees to execute a release of any claims against the Company, its employees,
officers, directors, members, shareholders, affiliates and subsidiaries arising
out of, in connection with or relating to the Executive’s employment with or
termination of employment from the Company including any claims under the terms
of this Agreement and including a release of claims under the Age



19





--------------------------------------------------------------------------------

        
EXECUTION COPY





Discrimination in Employment Act, in a form to be provided by the Company. The
release must become irrevocable within sixty (60) calendar days (or such earlier
date as the release provides) after termination. Payment of any “409A Payment”
(as defined in Paragraph 14(a)) shall be made as provided in subparagraph (c),
(d), or (g), as modified by Paragraph 14(a), but, in any event, not before the
first business day of the year subsequent to the year in which occurs the date
of termination if the sixty (60) calendar day period specified above ends in the
calendar year subsequent to such date of termination. The Company agrees that
such release will provide that: (1) the Term of Employment has ended and the
Company will no longer require the Executive to perform any additional duties
under this Agreement on behalf of the Company, except those post-employment
duties contemplated by the release (if any) and Paragraphs 11, 12 and 13 below;
(2) other than as set forth or otherwise addressed in the release, the Board has
no actual knowledge of any claim, charge or complaint against the Executive; and
(3) the release shall not be construed to prohibit the Executive from presenting
any defense against any claim, charge or complaint the Company subsequently may
bring against him.


In the event that the Term of Employment has expired, no successor agreement has
been executed by the Executive and the Company, and the Executive continues to
provide his services to the Company at the Company’s request, such employment
shall be at will on such terms and conditions as may be established by the
Company and may be terminated for any reason or no reason at any time by either
Party with or without notice.


11.    Restrictive Covenants.


(a) Exclusive Services. The Executive shall during the Term of Employment,
except during vacation periods, periods of illness and the like, devote his full
and undivided business time and attention to his duties and responsibilities for
the Company. During the Executive’s employment with the Company, the Executive
shall not engage in any other business activity that would interfere with his
responsibilities or the performance of his duties under this Agreement, provided
that the Executive may sit on the boards of directors of other entities, with
the prior written approval of the Board. The Executive will not during the Term
of Employment solicit offers for the Executive’s services, negotiate with
potential employers, enter into any oral or written agreement for the
Executive’s services, give or accept any option for the Executive’s services,
enter into the employment of, perform services for, or grant or receive future
rights of any kind relating to the Executive’s services to or from any person or
entity whatsoever other than the Company.


(b) Non-Solicitation, Non-Interference and Non-Competition. As a means to
protect the Company’s legitimate business interests including protection of the
“Confidential Information” (as defined in subparagraph 11(c)) of the Company
(Executive hereby agreeing and acknowledging that the activities prohibited by
this Paragraph 11 would necessarily involve the use of Confidential
Information), during the “Restricted Period” (as defined below), the Executive
shall not, directly, indirectly or as an agent on behalf of any person, firm,
partnership, corporation or other entity:





20





--------------------------------------------------------------------------------

        
EXECUTION COPY





(i) solicit for employment, consulting or any other provision of services or
hire any person who is a full-time or part-time employee of (or in the preceding
six (6) months was employed by) the Company (or a Company Entity) or an
individual performing, on average, twenty or more hours per week of personal
services as an independent contractor to the Company (or a Company Entity),
provided the prohibition in this clause (i) shall not apply to the Executive’s
Executive Assistant. This includes, but is not limited to, inducing or
attempting to induce, or influencing or attempting to influence, any such person
to terminate his or her employment or performance of services with or for the
Company (or a Company Entity); or


(ii) (x) solicit or encourage any person or entity who is or, within the prior
six (6) months, was a customer, producer, advertiser, distributor or supplier of
the Company (or a Company Entity) during the Term of Employment to discontinue
such person’s or entity’s business relationship with the Company (or a Company
Entity); or (y) discourage any prospective customer, producer, advertiser,
distributor or supplier of the Company (or a Company Entity) from becoming a
customer, producer, advertiser, distributor or supplier of the Company (or a
Company Entity), including, without limitation, making any negative statements
or communications about the Company (or a Company Entity) or their respective
shareholders, directors, officers, employees or agents; provided that the
restrictions of this clause (ii) shall apply only to customers, producers,
advertisers, distributors or suppliers of the Company with which the Executive
had personal contact, or for whom the Executive had some responsibility in the
performance of the Executive’s duties for the Company, during the Term of
Employment; or


(iii) hold any interest in (whether as owner, investor, shareholder, lender or
otherwise) or perform any services for (whether as employee, consultant,
advisor, director or otherwise), including the service of providing advice for,
a Competitive Business. For the purposes of this Agreement, a “Competitive
Business” shall be any business that directly competes with the Company for
viewers, advertisers, distributors, producers, actors or the like in (x) the
production, post-production assembly, or distribution/delivery by electronic
means (including, but not limited to, broadcast, cable, satellite, or the
internet) of video entertainment, or (y) the exploitation of video entertainment
through retail sales establishments, theatres or the internet. For the avoidance
of doubt, the foregoing is not intended to prohibit the Executive from working
for or engaging in activities on behalf of a business primarily engaged in the
production, distribution and exploitation of video entertainment in the form of
motion pictures intended primarily for theatrical release or computer-based
gaming, such as Lions Gate Entertainment, Paramount Pictures and Electronic Arts
(as those businesses are currently constituted and operated).


(iv) The “Restricted Period” shall begin on the Effective Date and shall expire
on the second anniversary of the Executive’s termination of employment with the
Company; provided that if the Executive’s employment has terminated pursuant to
subparagraph 10(c) or 10(g), then the Executive may elect to forego all
Severance Benefits and all Appreciation Units, SARs and PRSUs which would be
paid more than one (1) year after the Executive’s termination of employment with
the Company (for the avoidance of doubt, Executive shall not be required to
forego any PRSUs that otherwise would have been distributed before one (1) year
after Executive’s termination of employment with the Company but as to which
Executive deferred



21





--------------------------------------------------------------------------------

        
EXECUTION COPY





receipt to a date more than one (1) year after separation), in which event the
Restricted Period shall be limited to one (1) year after the Executive’s
termination of employment with the Company.


(v) Notwithstanding clauses (iii) and (iv) above, the Executive may own,
directly or indirectly, of an aggregate of not more than 2% of the outstanding
publicly traded stock or other publicly traded equity interest in any entity
that engages in a Competitive Business, so long as such ownership therein is
solely as a passive investor and does not include the performance of any
services (as director, employee, consultant, advisor or otherwise) to such
entity.


(c) Confidential Information.


(i) No Disclosure. Executive shall not, at any time (whether during or after the
Term of Employment) (x) retain or use for the benefit, purposes or account of
himself or any other person or entity, or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person or entity outside
the Company (other than its shareholders, directors, officers, managers,
employees, agents, counsel, investment advisers or representatives in the normal
course of the performance of their duties), any non-public, proprietary or
confidential information (including trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approval) concerning the past, current or future business, activities and
operations of the Company, any Company Entities and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior authorization of the Board.
Confidential Information shall not include any information that is (A) generally
known to the industry or the public other than as a result of the Executive’s
breach of this Agreement; (B) is or was available to the Executive on a
non-confidential basis prior to its disclosure to such Executive by the Company
(or a Company Entity), or (C) made available to the Executive by a third party
who, to the best of the Executive’s knowledge, is or was not bound by a
confidentiality agreement with (or other confidentiality obligation to) the
Company (or a Company Entity) or another person or entity. The Executive shall
handle Confidential Information in accordance with the applicable federal
securities laws.


(ii) Permitted Disclosures. Notwithstanding the provisions of the immediately
preceding clause (i), nothing in this Agreement shall preclude the Executive
from (x) using any Confidential Information in any manner reasonably connected
to the conduct of the Company’s business; or (y) disclosing the Confidential
Information to the extent required by applicable law, rule or regulation
(including complying with any oral or written questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process to which Executive is subject), provided that the Executive
gives the Company prompt notice of such request(s), to the extent practicable,
so that the Company may seek an appropriate protective order or similar relief
(and the Executive shall cooperate with such efforts by the Company, and shall
in any event make only the minimum disclosure required by such law, rule



22





--------------------------------------------------------------------------------

        
EXECUTION COPY





or regulation). Nothing contained herein shall prevent the use in any formal
dispute resolution proceeding (subject, to the extent possible, to a protective
order) of Confidential Information in connection with the assertion or defense
of any claim, charge or other dispute by or against the Company or the
Executive.


(iii) Return All Materials. Upon termination of the Executive’s employment for
any reason, the Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company (or a Company Entity), (y)
immediately destroy, delete, or return to the Company (at the Company’s option)
all originals and copies in any form or medium (including memoranda, books,
papers, plans, computer files, letters and other data) in the Executive’s
possession or control (including any of the foregoing stored or located in the
Executive’s office, home, smartphone, laptop or other computer, whether or not
such computer is Company property) that contain Confidential Information or
otherwise relate to the business of the Company, except that the Executive may
retain only those portions of any personal notes, notebooks and diaries that do
not contain any Confidential Information; and (z) notify and folly cooperate
with the Company regarding the delivery or destruction of any other Confidential
Information of which the Executive is or becomes aware.


(d) Reasonableness of Covenants. The Executive acknowledges and agrees that the
services to be provided by him under this Agreement are of a special, unique and
extraordinary nature. The Executive further acknowledges and agrees that the
restrictions contained in this Paragraph 11 are necessary to prevent the use and
disclosure of Confidential Information and to protect other legitimate business
interests of the Company. The Executive acknowledges that all of the
restrictions in this Paragraph 11 are reasonable in all respects, including
duration, territory and scope of activity. The Executive agrees that the
restrictions contained in this Paragraph 11 shall be construed as separate
agreements independent of any other provision of this Agreement or any other
agreement between the Executive and the Company. The Executive agrees that the
existence of any claim or cause of action by the Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and restrictions in
this Paragraph 11. The Executive agrees that the restrictive covenants contained
in this Paragraph 11 are a material part of the Executive’s obligations under
this Agreement for which the Company has agreed to compensate the Executive as
provided in this Agreement. The Restricted Period referenced above shall be
tolled on a day-for-day basis for each day during which the Executive violates
the provisions of the subparagraphs above in any respect, so that the Executive
is restricted from engaging in the activities prohibited by the subparagraphs
for the full period.


12.    Intangible Property. The Executive will not at any time during or after
the Term of Employment have or claim any right, title or interest in any trade
name, trademark, or copyright belonging to or used by the Company or Company
Entities and shall not have or claim any right, title or interest in any
material or matter of any sort prepared for or used in connection with the
programming, advertising, broadcasting or promotion of the Company or Company
Entities, whatever the Executive’s involvement with such matters may have been,
and whether procured,



23





--------------------------------------------------------------------------------

        
EXECUTION COPY





produced, prepared, published or broadcast in whole or in part by the Executive,
it being the intention of the Parties that the Executive shall, and hereby does,
recognize that the Company or Company Entities now has and shall hereafter have
and retain the sole and exclusive rights in any and all such trade names,
trademarks, copyrights (all the Executive’s work in this regard being a work for
hire for the Company under the copyright laws of the United States), character
names, material and matter as described above. The Executive shall cooperate
fully with the Company during his employment and thereafter in the securing of
trade name, patent, trademark or copyright protection or other similar rights in
the United States and in foreign countries and shall give evidence and testimony
and execute and deliver to the Company all papers reasonably requested by it in
connection therewith, provided however that the Company shall reimburse the
Executive for reasonable expenses related thereto.


13.    Arbitration.


(a) The Parties shall retain all rights and remedies available to them under
law, in equity, or otherwise with respect to any dispute, claim or controversy
arising out of, relating to, concerning, involving, or requiring the
interpretation of the provisions of Paragraphs 11-12 of this Agreement, and any
such dispute, claim or controversy shall not be subject to arbitration under
this Paragraph 13 or otherwise. The Parties consent to the exclusive
jurisdiction of the state and federal courts located in the State of Maryland.


(b) All other disputes, claims or controversies arising out of or relating to
this Agreement or Executive’s employment with the Company shall be settled by
confidential arbitration initiated within the applicable statute of limitations
period and administered by the American Arbitration Association under its
National Rules for the Resolution of Employment Disputes in the form obtaining
when the arbitration is initiated. The determination of the arbitrator shall be
final and binding on the Parties and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The place of
arbitration shall be the Washington, DC metropolitan area.


(c) The arbitrator shall be selected by mutual agreement of the Parties. If the
Parties are not able to agree upon an available arbitrator within seven days of
the initiation of the arbitration, the Parties shall obtain from the National
Academy of Arbitrators a panel of seven available arbitrators and the arbitrator
shall be selected by each Party striking the name of one arbitrator in turn,
until only one name of an available arbitrator remains. The Party initiating the
arbitration shall make the first strike within 48 hours of receiving the panel
list and each successive strike shall be made within 48 hours of the previous
strike.


(d) Consistent with the expedited nature of arbitration, each Party will, upon
written request of the other Party, promptly provide the other with copies of
documents on which the producing Party may rely in support of or in opposition
to any claim or defense. Any dispute regarding discovery, or the scope thereof,
shall be determined by the arbitrator, which determination shall be conclusive.
All discovery shall be completed within 30 days following the appointment of the
arbitrator.





24





--------------------------------------------------------------------------------

        
EXECUTION COPY





(e) The arbitrator may grant any remedy or relief that would be available in a
court of law provided, however, that the arbitrator will have no authority to
award punitive or other damages not measured by the prevailing Party’s actual
damages, except as may be required by statute. The Parties hereby expressly
waive any right to a jury trial and this waiver of a jury trial is absolute
under this agreement to arbitrate.


(f) Except as may be required by law, neither Party nor an arbitrator may
disclose the existence, content, any documents received in discovery, or results
of any arbitration hereunder without the prior written consent of both Parties.


(g) Unless otherwise determined by the arbitrator, each Party shall be
responsible for its own fees and expenses (including all attorneys’ fees and
witness fees) incurred by the Party in the arbitration.


14.    Miscellaneous.


(a) 409A Limitations. To the extent that any payment to the Executive
constitutes a “deferral of compensation” subject to IRC 409A (a “409A Payment”),
and such payment is triggered by the Executive’s termination of employment for
any reason other than death, then such 409A Payment shall not commence unless
and until the Executive has experienced a “separation from service,” as defined
in Treasury Regulation 1.409A-1(h) (“Separation From Service”). Furthermore, if
on the date of the Executive’s Separation From Service, the Executive is a
“specified employee,” as such term is defined in Treas. Reg. Section
1.409A-1(h), as determined from time to time by the Company, then such 409A
Payment shall not be made to the Executive prior to the earlier of (i) six (6)
months after the Executive’s Separation from Service; or (ii) the date of his
death. The 409A Payments under this Agreement that would otherwise be made
during such period shall be aggregated and paid in one lump sum, without
interest, on the first business day following the end of the six (6) month
period or following the date of the Executive’s death, whichever is earlier, and
the balance of the 409A Payments, if any, shall be paid in accordance with the
applicable payment schedule provided in this Agreement.


The intent of the parties hereto is that payments and benefits under this
Agreement comply with or be exempt from IRC 409A and the regulations and
guidance promulgated thereunder. Accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to be in compliance therewith or exempt
therefrom. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “paid within sixty (60) days”)
following the Executive’s termination of employment, such payment shall commence
following the Executive’s Separation From Service and the actual date of payment
within the specified period shall be within the sole discretion of the Company.
With respect to reimbursements (whether such reimbursements are for business
expenses or, to the extent permitted under the Company’s policies, other
expenses) and/or in-kind benefits, in each case, that constitute deferred
compensation subject to IRC 409A, each of the following shall apply: (1) no
reimbursement of expenses incurred by the Executive during any taxable year
shall be made after the last day of the following taxable year of the Executive;
(2) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a taxable year of the Executive



25





--------------------------------------------------------------------------------

        
EXECUTION COPY





shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, to the Executive in any other taxable year; and (3) the right to
reimbursement of such expenses or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.


(b) Equity Awards. If there is any discrepancy between the terms set forth
herein for the SARs and/or PRSUs promised to be awarded to the Executive under
this Agreement, and the terms of the award agreements memorializing such awards,
then the terms of the SARs or PRSUs as set forth in this Agreement shall
control.


(c) Waiver or Modification. Any waiver by either Party of a breach of any
provision of this Agreement shall not operate as, or to be, construed to be a
waiver of any other breach of such provision of this Agreement. The failure of a
Party to insist upon strict adherence to any term of this Agreement on one or
more occasions shall not be considered a waiver or deprive that Party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.


Neither this Agreement nor any part of it may be waived, changed or terminated
orally, and any waiver, amendment or modification must be in writing and signed
by each of the Parties. Any waiver of any right of the Company hereunder or any
amendment hereof shall require the approval of the Chairman of the Board or the
Chairman of the Compensation Committee. Until such approval or waiver has been
obtained, no such waiver or amendment shall be effective.


(d) Successors and Assigns. The rights and obligations of the Company under this
Agreement shall be binding on and inure to the benefit of the Company, its
successors and permitted assigns. The rights and obligations of the Executive
under this Agreement shall be binding on and inure to the benefit of the heirs
and legal representatives of the Executive. The Company may assign this
Agreement to a successor in interest, including the purchaser of all or
substantially all of the assets of the Company, provided that the Company shall
remain liable hereunder unless the assignee purchased all or substantially all
of the assets of the Company. The Executive may not assign any of his duties
under this Agreement.


(e) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall, when executed, be deemed to be an original and all of which
shall be deemed to be one and the same instrument.


(f) Governing Law. This Agreement will be governed and construed and enforced in
accordance with the laws of the State of Maryland, without regard to its
conflicts of law rules.


(g) Entire Agreement. This Agreement contains the entire understanding of the
Parties relating to the subject matter of this Agreement and supersedes all
other prior written or oral agreements, understandings or arrangements regarding
the subject matter hereof. Specifically, the prior Employment Agreement between
the Parties dated November 28, 2006, as well as the Addendum thereto dated
September 9, 2009 and the Second Addendum thereto dated December 15, 2011, are
superseded with respect to the terms of the Executive’s employment on or after
the Effective Date. The Executive and the Company each acknowledges that, in
entering into this



26





--------------------------------------------------------------------------------

        
EXECUTION COPY





Agreement, he/it does not rely on any statements or representations not
contained in this Agreement.


(h) Severability. Any term or provision of this Agreement which is determined to
be invalid or unenforceable by any court of competent jurisdiction in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction and such invalid or unenforceable provision shall be modified
by such court so that it is enforceable to the extent permitted by applicable
law.


(i) Notices. Except as otherwise specifically provided in this Agreement, all
notices and other communications required or permitted to be given under this
Agreement shall be in writing and delivery thereof shall be deemed to have been
made (i) three business days following the date when such notice shall have been
deposited in first class mail, postage prepaid, return receipt requested, to any
comparable or superior postal or air courier service then in effect, or (ii) on
the date transmitted by hand delivery to, or (iii) on the date transmitted by
telegram, telex, telecopier, facsimile or email transmission (with receipt
confirmed by telephone), to the Party entitled to receive the same, at the
address indicated below or at such other address as such Party shall have
specified by written notice to the other Party hereto given in accordance
herewith:





27





--------------------------------------------------------------------------------

        
EXECUTION COPY





If to the Company:
Corporate Secretary
Discovery Communications, Inc.
One Discovery Place
Silver Spring, Maryland 20910
(tel) (240) 662-5200
(fax) (240) 662-5252


With a copy to:
General Counsel
Discovery Communications, Inc.
One Discovery Place
Silver Spring, Maryland 20910
(tel) (212) 548-8353
(fax) (240) 662-1489




If to the Executive:
David Zaslav
At the home address then on file with the Company


With a copy to:
David Nochimson
Ziffren Brittenham LLP
1801 Century Park West
Los Angeles, California 90067-6406
(tel) (310) 552-3388
(fax) (310) 553-7068





(j) Titles. The titles and headings of any paragraphs in this Agreement are for
reference only and shall not be used in construing the terms of this Agreement.


(k) No Third Party Beneficiaries. This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person not a party to
this Agreement.


(l) Survival. The covenants, agreements, representations and warranties
contained in this Agreement shall survive the termination of the Term of
Employment and the Executive’s termination of employment with the Company for
any reason.


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Parties as of the first date written above.


David Zaslav


/s/ David Zaslav             January 2, 2014





28





--------------------------------------------------------------------------------

        
EXECUTION COPY





DISCOVERY COMMUNICATIONS, INC.


By: /s/ Adria Alpert Romm             January 2, 2014
Its: Senior EVP – Human Resources









29





--------------------------------------------------------------------------------

        
EXECUTION COPY









AIRCRAFT TIME SHARING AGREEMENT
This Aircraft Time Sharing Agreement (“Agreement”) is effective as of the __ day
of January, 2014 (“Effective Date”), by and between Discovery Communications,
LLC, with an address of One Discovery Place, Silver Spring, MD 20910
(“Discovery”), and David Zaslav, with an address of One Discovery Place, Silver
Spring, MD 20910 (“Executive”).
RECITALS
WHEREAS, Discovery is the lessee of that certain Dassault Falcon 900EX aircraft,
bearing manufacturer’s serial number 232, currently registered with the Federal
Aviation Administration (“FAA”) as N685DC (the “Aircraft”) in the name of Wells
Fargo Bank Northwest, National Association, not in its individual capacity but
solely as Owner Trustee;
WHEREAS, Discovery employs or retains a fully qualified flight crew to operate
the Aircraft;
WHEREAS, Discovery desires to sublease the Aircraft to Executive and to provide
a fully qualified flight crew for all operations on a periodic, non-exclusive
time sharing basis, as defined in Section 91.501(c)(1) of the Federal Aviation
Regulations (“FAR”); and
WHEREAS, the use of the Aircraft by Executive shall at all times be pursuant to
and in full compliance with the requirements of FAR Sections 91.501 (b) (6),
91.501 (c) (1) and 91.501 (d).
NOW, THEREFORE, in consideration of the mutual promises and considerations
contained in this Agreement, the parties agree as follows:
1.    Sublease; Term; Termination. Discovery agrees to sublease the Aircraft to
Executive on a periodic, non-exclusive basis, and to provide a fully qualified
flight crew for all operations, pursuant and subject to the provisions of FAR
Section 91.501 (c) (1) and the terms of this Agreement. The parties expressly
acknowledge and agree that, regardless of any employment, contractual or other
relationship of any kind or nature, at all times that the Aircraft is operated
under this Agreement, Discovery, as the party furnishing the Aircraft and flight
crew and exercising complete control over all phases of aircraft operation,
shall be deemed to have operational control of the Aircraft as such term is
defined in 14 C.F.R. Section 1.1. This Agreement shall commence on the Effective
Date and continue so long as Executive is employed by Discovery under the
Employment Agreement entered into on January 2, 2014.
2.    Payment Amount. Executive shall pay Discovery an amount equal to 200% of
the actual expenses for fuel for each flight conducted under this Agreement, as
permitted by and in compliance with FAR Section 91.501 (d) (the “Time Sharing
Charge”).



1





--------------------------------------------------------------------------------

        
EXECUTION COPY





3.    Payment Timing. Discovery will pay all expenses related to the operation
of the Aircraft when incurred, and will bill Executive on a quarterly basis as
soon as practicable after the last day of each calendar quarter for the Time
Sharing Charge for any and all flights for the account of Executive pursuant to
this Agreement during the preceding quarter. Executive shall pay Discovery for
all flights for the account of Executive pursuant to this Agreement within
thirty (30) days of receipt of the invoice therefor. For the avoidance of doubt,
any federal excise tax that may be imposed under Internal Revenue Code Section
4261 or any similar excise taxes, if any, applicable to this Agreement will be
paid by Executive to Discovery in addition to the Time Sharing Charge.
4.    Flight Requests. Executive will provide Discovery with requests for flight
time and proposed flight schedules as far in advance of any given flight as
possible, and in any case, at least twenty-four (24) hours in advance of
Executive’s planned departure unless Discovery otherwise agrees. Requests for
flight time shall be in a form, whether written or oral, mutually convenient to,
and agreed upon by the parties. The parties intend that the use of the Aircraft
pursuant to this Agreement will be for such purposes as Discovery and Executive
may agree from time to time.
5.    Scheduling Authority. Discovery shall have sole and exclusive authority
over the scheduling of the Aircraft, including any limitations on the number of
passengers on any flight; provided, however, that Discovery will use
commercially reasonable efforts to accommodate Executive’s needs and to avoid
conflicts in scheduling.
6.    Aircraft Maintenance. As between Discovery and Executive, Discovery shall
be solely responsible for securing maintenance, preventive maintenance and
required or otherwise necessary inspections on the Aircraft, and shall take such
requirements into account in scheduling the Aircraft. No period of maintenance,
preventative maintenance or inspection shall be delayed or postponed for the
purpose of scheduling the Aircraft, unless said maintenance or inspection can be
safely conducted at a later time in compliance with all applicable laws and
regulations, and within the sound discretion of the pilot in command. The pilot
in command shall have final and complete authority to cancel any flight for any
reason or condition which in his judgment would compromise the safety of the
flight.
7.    Flight Crew. Discovery shall employ or retain, pay for and provide a
qualified flight crew for each flight undertaken under this Agreement.
8.    Flight Crew Authority. In accordance with applicable FARs, the qualified
flight crew provided by Discovery will exercise all of its duties and
responsibilities in regard to the safety of each flight conducted hereunder.
Executive specifically agrees that the flight crew, in its sole discretion, may
terminate any flight, refuse to commence any flight, or take other action which
in the considered judgment of the pilot in command is necessitated by
considerations of safety. No such action of the pilot in command shall create or
support any liability for loss, injury, damage or delay to Executive or any
other person. The parties further agree that Discovery shall not be liable for
delay or failure to furnish the Aircraft and crew pursuant to this Agreement
when such failure is caused by government regulation or authority, mechanical



2





--------------------------------------------------------------------------------

        
EXECUTION COPY





difficulty, war, civil commotion, strikes or labor disputes, weather conditions,
or acts of God or any other event or circumstance beyond the reasonable control
of Discovery.
9.    Insurance.


(a)    At all times during the term of this Agreement, Discovery shall cause to
be carried and maintained, at Discovery's cost and expense, aircraft public and
passenger legal liability coverage, commercial general liability covering bodily
injury, property damage and personal injury liability, and all risk hull
insurance in such amounts and on such terms and conditions as Discovery shall
determine in its sole discretion. Discovery shall also bear the cost of paying
any deductible amount on any policy of insurance in the event of a claim or
loss.
(b)    Any policies of insurance carried in accordance with this Agreement: (i)
shall name Executive as an additional insured; (ii) shall contain a waiver by
the underwriter thereof of any right of subrogation against Executive; and (iii)
shall require the insurers to provide at least 30 days’ prior written notice (or
at least seven days’ in the case of any war-risk insurance) to Executive if the
insurers cancel insurance for any reason whatsoever, provided that the insurers
shall provide at least 10 days prior written notice if the same is allowed to
lapse for non-payment of premium. Each liability policy shall be primary without
right of contribution from any other insurance which is carried by Executive or
Discovery and shall expressly provide that all of the provisions thereof, except
the limits of liability, shall operate in the same manner as if there were a
separate policy covering each insured.


(c)    Discovery shall obtain the approval of this Agreement by the insurance
carrier for each policy of insurance on the Aircraft. If requested by Executive,
Discovery shall arrange for a Certificate of Insurance evidencing the insurance
coverage with respect to the Aircraft carried and maintained by Discovery to be
given by its insurance carriers to Executive or will provide Executive with a
copy of such insurance policies. Discovery will give Executive reasonable
advance notice of any material modifications to insurance coverage relating to
the Aircraft.


10.    Damages.


(a)    Executive agrees that the proceeds of insurance will be Executive’s sole
recourse against Discovery with respect to any claims that Executive may have
under this Agreement.


(b)    IN NO EVENT SHALL DISCOVERY BE LIABLE TO EXECUTIVE OR HIS EMPLOYEES,
AGENTS, GUESTS, OR INVITEES (AND THE LAWFUL SUCCESSORS AND ASSIGNS THEROF) FOR
ANY INDIRECT, CONSEQUENTIAL, SPECIAL OR INCIDENTAL DAMAGES AND/OR PUNITIVE
DAMAGES OF ANY KIND OR NATURE, UNDER ANY CIRCUMSTANCES OR FOR ANY REASON,
INCLUDING AND NOT LIMITED TO ANY DELAY OR FAILURE TO FURNISH THE



3





--------------------------------------------------------------------------------

        
EXECUTION COPY





AIRCRAFT, OR CAUSED BY THE PERFORMANCE OR NON-PERFORMANCE BY DISCOVERY OF THIS
AGREEMENT.


(c)    The provisions of this Section 10 shall survive indefinitely the
termination oR expiration of the Agreement.


1.
Executive Warranties. Executive warrants that:

2.



(a)He will not use the Aircraft for the purpose of providing transportation of
passengers or cargo in air commerce for compensation or hire, for any illegal
purpose, or in violation of any insurance policies with respect to the Aircraft;
(b)He will refrain from incurring any mechanics, international interest,
prospective international interest or other lien and shall not attempt to
convey, mortgage, assign, lease or grant or obtain an international interest or
prospective international interest or in any way alienate the Aircraft or create
any kind of lien or security interest involving the Aircraft or do anything or
take any action that might mature into such a lien; and
(c)He will comply with all applicable laws, governmental and airport orders,
rules and regulations, as shall from time to time be in effect relating in any
way to the operation and use of the Aircraft under this Agreement.
(d)

(e) 12.    Base of Operations. For purposes of this Agreement, the base of
operation of the Aircraft shall be White Plains, New York.
13.    Copies of Agreement. A copy of this Agreement shall be carried in the
Aircraft and available for review upon the request of the Federal Aviation
Administration on all flights conducted pursuant to this Agreement.
14.    No Executive Further Sublease or Assignment. Executive shall not assign
this Agreement or its interest herein to any other person or entity, nor shall
Executive enter into any further subleases or make any other disposition of the
Aircraft, without the prior written consent of Discovery, which may be granted
or denied in Discovery’s sole discretion; provided, however, that Executive may
permit members of his immediate family to use the Aircraft pursuant to this
Agreement and will provide Discovery with advance notice of such permission
being granted. Subject to the preceding sentence, this Agreement shall inure to
the benefit of and be binding upon the parties hereto, and their respective
heirs, representatives, successors and assigns, and does not confer any rights
on any other person.
15.    Miscellaneous. This Agreement constitutes the entire understanding
between the parties with respect to the subject matter hereof and supersedes any
prior understandings and agreements between the parties respecting such subject
matter. This Agreement may be amended or supplemented and any provision hereof
waived only by a written instrument signed by all parties. The failure or delay
on the part of any party to insist on strict performance of any of the terms and
conditions of this Agreement or to exercise any rights or remedies hereunder
shall not constitute a waiver of any such provisions, rights or remedies. This
Agreement may be executed in counterparts, which shall, singly or in the
aggregate, constitute a fully executed and binding Agreement.



4





--------------------------------------------------------------------------------

        
EXECUTION COPY





16.    Delivery of Notices. Except as otherwise set forth in Section 4, all
communications and notices provided for herein shall be in writing and shall
become effective when delivered by facsimile transmission or by personal
delivery, Federal Express or other overnight courier or four (4) days following
deposit in the United States mail, with correct postage for first-class mail
prepaid, addressed to Discovery or Executive at their respective addresses set
forth above, or else as otherwise directed by the other party from time to time
in writing.
17.    Enforceability. If any one or more provisions of this Agreement shall be
held invalid, illegal, or unenforceable by a court of competent jurisdiction,
the remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal, or unenforceable provisions shall be replaced by a mutually acceptable
provision, which, being valid, legal, and enforceable, comes closest to the
intention of the parties underlying the invalid, illegal, or unenforceable
provision. To the extent permitted by applicable law, the parties hereby waive
any provision of law, which renders any provision of this Agreement prohibited
or unenforceable in any respect.
18.    Governing Law. This Agreement is entered into under, and is to be
construed in accordance with, the laws of the State of Maryland, without
reference to conflicts of laws.


1.TRUTH IN LEASING STATEMENT UNDER FAR SECTION 91.23
THE AIRCRAFT, A DASSAULT FALCON 900EX, MANUFACTURER'S SERIAL NO. 232, CURRENTLY
REGISTERED WITH THE FEDERAL AVIATION ADMINISTRATION AS N685DC, HAS BEEN
MAINTAINED AND INSPECTED UNDER FAR PART 91 DURING THE 12 MONTH PERIOD (OR
PORTION THEREOF DURING WHICH THE AIRCRAFT HAS BEEN SUBJECT TO U.S. REGISTRATION)
PRECEDING THE DATE OF THIS LEASE.
THE AIRCRAFT HAS BEEN AND WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR
OPERATIONS TO BE CONDUCTED UNDER THIS LEASE. DURING THE DURATION OF THIS
AIRCRAFT TIME SHARING AGREEMENT, DISCOVERY COMMUNICATIONS, LLC IS RESPONSIBLE
FOR OPERATIONAL CONTROL OF THE AIRCRAFT.
AN EXPLANATION OF THE FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT
FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT
STANDARDS DISTRICT OFFICE.
THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS” ATTACHED
HERETO ARE INCORPORATED HEREIN BY REFERENCE.
DISCOVERY COMMUNICATIONS, LLC THROUGH ITS UNDERSIGNED AUTHORIZED SIGNATORY
BELOW, CERTIFIES THAT DISCOVERY IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE
AIRCRAFT AND THAT IT UNDERSTANDS ITS



5





--------------------------------------------------------------------------------

        
EXECUTION COPY





RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.
20.    Agreement Subject to Master Lease. Discovery and Executive acknowledge
and agree that: (i) the terms of this Agreement are in all cases subject to and
subordinate to the terms and conditions of that certain Aircraft Lease (the
“Master Lease”) dated as of March 14, 2013, between Wells Fargo Northwest,
National Association, Not In Its Individual Capacity But Solely As Owner Trustee
(“Master Lessor”) and Discovery covering the lease of the Aircraft by Discovery
from Master Lessor; (ii) this Agreement will terminate automatically upon the
expiration or earlier termination of the Master Lease; (iii) nothing herein
permits the deregistration of the Aircraft from the US registry or the
registration of the Aircraft with the aviation authority of any other country.
IN WITNESS WHEREOF, the parties have executed this Aircraft Time Sharing
Agreement to be effective as of the date first above written.


DISCOVERY                     EXECUTIVE


DISCOVERY COMMUNICATIONS, LLC
DAVID ZASLAV

                            




By:     /s/ Adria Alpert Romm            By:     /s/ David Zaslav            


Name:     Adria Alpert Romm                Name: David Zaslav                


Title:     Senior EVP - Human Resources        





6





--------------------------------------------------------------------------------

        
EXECUTION COPY









INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING” REQUIREMENTS
1.
Mail a copy of the lease to the following address via certified mail, return
receipt requested, immediately upon execution of the lease (14 C.F.R. 91.23
requires that the copy be sent within twenty four hours after it is signed):

Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125


2.
Telephone the nearest Flight Standards District Office at least forty-eight
hours prior to the first flight under this lease.

3.
Carry a copy of the lease in the aircraft at all times.








7



